DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of specie I, reading on figure 1, claims 1-5, in the reply filed on September 6, 2022 is acknowledged (Note: previously, in response filed on January 7, 2022, in response to a restriction requirement by another Examiner, claims of group I, claim 1-10, were elected). 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  However, the certified copy of one of the application (JP 2017-138535, filed on July 14, 2017) has been received, however, the copy of the other application (JP 2016-176131, filed September 9, 2016), has not be received, as required by 37 CFR 1.55.
Drawings
Figure 20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: 
(a) In the PLAN view, figure 2, elements, such as metal, insulating material, may be shown with different shades to have better clarity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  
(b). Element (81d, insulating layer), figure 1, is improperly cross hatched. The cross-hatching patterns should be selected from those shown in the MPEP based on the material of the part (drawing symbol as shown in MPEP § 608.02 (IX). See also 37 CFR 1.84(h) (3) and MPEP § 608.02.

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouchi (US 2015/0103499).
Regarding claim 1, Gouchi, figure 1 and 2, discloses a component-incorporated substrate of multi-layer structure comprising: a plurality of printed wiring base members (see figure 1 and 2) that are batch-laminated via an adhesive layer (obvious as disclosed at paragraph 0072) , wherein the plurality of printed wiring base members includes a resin base member that comprises a wiring pattern on at least one surface thereof and a via connected to the wiring pattern (see figure); an opening in at least one printed wiring base member that is sandwiched on both sides by other printed wiring base members of the plurality of printed wiring base members (see figure, opening in base member 8c); and  an electronic component (3) disposed in the opening, wherein at least part of the wiring pattern of the printed wiring base member where the opening is formed is disposed in a frame shape surrounding the opening, in a periphery of the opening (conductors 5, on layer 8c formed in a frame shape, see figure).

  	Regarding claim 2, the modified board of Gouchi further discloses wherein the printed wiring base member where the opening is formed comprises a plurality of wiring patterns, and at least part of the plurality of wiring patterns is disposed in the frame shape (see figure).  

 Regarding claim 4, the modified board of Gouchi further discloses wherein the wiring pattern is disposed in a position further recessed in a horizontal direction than an opening end of the opening is (see figure, the patterns 5 are away for the opening).
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouchi, as applied to claims 1 and 2 above, and further in view of Furuhata (US 2011/0240354).
Regarding claim 3, the modified board of Gouchi does not explicitly disclose wherein spacing between adjacent wiring patterns disposed in the frame shape is greater than or equal to 50 µm and less than or equal to 200 µm. However,  the distance would be adjusted to avoid short circuiting between the pattern. 
Additionally, Furuhata, figure 1, and 12, discloses a substrate structure with a cavity including a component in the cavity, and further discloses a wiring pattern (10) around the periphery of the cavity. The pattern having spacing (slit) with a formula relating to the area of the pattern and the spacing (paragraph 0077), helping controlling the flow of resin into the cavity (paragraph 0078-0085).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified substrate structure of Gouchi, with spacing between adjacent wiring patterns disposed in the frame shape is greater than or equal to 50 µm and less than or equal to 200 µm, to have enough isolation, as well as, helping in controlling the resin into the cavity.  
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 5, the modified board of Gouchi further discloses wherein a distance from an opening end of the opening to an end section on an opening side of the wiring pattern is greater than or equal to 2 µm and less than or equal to 100 µm (not explicitly disclosed, but the distance would be adjusted to avoid short circuiting between the adjacent pattern, in this case between the pattern 5, and pads 4, paragraph 0075. Further, obvious as disclosed by Furuhata, paragraph 0104).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han (US 2008/0130254), figure 3C, discloses a substrate structure with a cavity (205a), and wiring pattern (210a), in the frame shape recessed from the cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP/ September 23, 2022